Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 and 05/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with RONNI S. JILLIONS on 05/18/2021.
The claims should be amended as follows:

Claim 1 should be amended as follow:
1.    (Currently Amended) An implantable device for detecting leakage of body matter from an organ comprising:
a controller,
at least two wires operatively connected to the controller, 
the organ, and wherein the at least one wire comprises a biodegradable conductive polymer and/or a biodegradable conductive metal;
wherein the at least one wire of the at least two wires, when configured to be subjected to or engaged with the body matter, is configured to undergo structural changes including at least partial material degradation; and
wherein the controller is configured to detect leakage of the body matter from the organ, based on detection of the structural changes of the at least one wire.

Claim 2 should be amended as follow:
2.    (Currently Amended) The implantable device of claim 1, wherein the controller is configured to monitor biological tissue leakage of the body matter from the organ by detecting leakage of the body matter from the organ based on the structural changes of the at least one wire.

Claim 3 should be amended as follow:
3.    (Currently Amended) The implantable device of claim 1, wherein said at least two wires are in a form of mesh structure.

Claim 7 should be amended as follow:
7.    (Currently Amended) The implantable device of claim 1, wherein said biodegradable conductive polymer or said biodegradable conductive metal is characterized as being measurably responsive in terms of an electrical the body matter leaking from the organ.

Claim 13 should be amended as follow:
13.    (Currently Amended) A system for monitoring a site within a mammalian body, comprising:
an implantable device configured to be operably attachable to an organ inside the mammalian body; and comprising:
at least two wires:
wherein at least one wire of the at least two wires is configured to
attach along a site of the organ, and wherein the at least one wire comprises
a conductive polymer and/or a conductive metal,
wherein the at least one wire of the at least two wires, when
configured to be subjected to or engaged with body matter, is configured to undergo structural changes, and
the system further comprising a leak monitoring device for monitoring leakage of the body matter from the organ, the leak monitoring device being 
a power source configured to supply electrical energy to the implantable device; and 
a detector engine configured to detect the structural changes in the at least one wire resulting from the leakage of the body matter from the organ by measuring changes in electrical properties of the implantable device.

Claim 14 should be amended as follow:
14.    (Currently Amended) A method comprising:
attaching at least one wire along a site of an organ, wherein the at least one wire comprises a biodegradable conductive polymer and/or a biodegradable conductive metal,
wherein at least one of the at least two wires, when being subjected to or engaging with body matter, is configured to undergo structural changes including at least partial material degradation; and
monitoring biological tissue leakage of the body matter from the organ, wherein the monitoring comprises performing, by at least one memory storing executable instructions, and at least one processor executing the executable instructions:
detecting leakage of the body matter from the organ based on detection of structural changes of the at least one wire.

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the most pertinent prior art Borkar et al (US 2015/0018855) and Wang et al (2015/0238300) teaches an implantable device for detecting leakage of body matter from an organ comprising: an implantable structure configured to attach along a site of the organ, and wherein the at least one wire comprises a biodegradable conductive polymer and/or a biodegradable conductive metal; wherein the at least one wire of the 
The prior art does not teach, disclose and/or fairly suggest the implantable structure comprises at least two wires to be operatively connected to a controller, wherein the controller is configured to detect leakage of body matter from the organ, based on detection of the structural changes of the at least one wire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MAY A ABOUELELA/Primary Examiner, Art Unit 3791